I wish to begin by congratulating the President on his assumption of office. The Maldives is proud to welcome a distinguished diplomat from a fellow island State to preside over the General Assembly at its seventy-first session.
I also wish to congratulate Secretary-General Ban Ki-moon for all of his hard work over the past 10 years, and especially for his efforts on climate-change advocacy and sustainable development and his partnership with small island developing States (SIDS). He is certainly leaving a legacy of enormous historical significance.
Rarely do we get an opportunity to come together — the whole world — for a moment of collective agreement. The adoption of the 2030 Agenda for Sustainable Development was such a moment. It is an Agenda of hope, a blueprint for advancing humankind, a plan for empowering the impoverished and a promise to future generations. The Agenda recognizes at its core that all efforts to achieve development should be holistic and that poverty is multidimensional. It recognizes that differentiated responses are necessary, even if aspirations are universal. It recognizes that development efforts should include everyone and address everyone.
President Abdullah Yameen Abdul Gayoom’s development efforts aim to empower everyone so that all of society can share in the development dividends. We have reached our current situation through sustained, continuous, and targeted investment in health and education.
We find that the best way to sustain our developmental gains is to focus on our people. That is why we have made it our aim to deliver easily accessible health care to every citizen — a feat that is extremely challenging for a population of 338,000 people dispersed over 188 islands. It is why we have ensured free health care, provided sea ambulances on all 20 atolls and established a pharmacy on every inhabited island. It is why we have not stopped investing in education, despite achieving nearly 100 per cent literacy. Rather, we have continued to invest in teacher quality, while continuously improving and updating our curriculums and our approach. It is why we aim to provide affordable social housing, especially to all vulnerable groups of our society. In that connection, we aim to empower people with disabilities through financial and material support, such as the provision of housing for those with disabilities. That is also why we have chosen to focus on youth — improving their lives, their livelihood opportunities and their aspirations.
Investing in our people will put us on the right path. No investment has higher returns than investments in women and girls. Empowering women and girls to make their own choices and to determine the destiny of their choosing is not only the moral, responsible and correct choice to make; it is the smart decision to make. Women constitute half of our population. They can,
20/34 16-29817 and should, contribute to our economy; they can, and should, contribute to our society.
Women in the Maldives have had the right to vote since our first Constitution, in 1932. Women in the Maldives have always been in our offices, in our politics and in our society. They have always had equal pay and equal rights, which is now enshrined in our Constitution. Today a woman in the Maldives can also go to a court of law and use the newly adopted Gender Equality Act to claim those rights. They can challenge cases involving gender inequality, sexual harassment and sexual abuse with specifically defined laws to back them up. We still have a long way to go — every country does — but we believe that we are on the right track to making institutional and structural changes that will bring about lasting and sustainable normative change.
A much-celebrated feature of the 2030 Agenda is its universality. The Goals and targets apply to all nations; they have been adopted by everyone. Yet embedded in those common responsibilities is the reality of special circumstances. Maldives is a small island developing State — a status that we cannot graduate from. Our islands are uniquely susceptible to economic, environmental and institutional shocks because we are so dependent on the rest of the world. Measures of development that are used to rank countries continue to ignore that reality. Development status continues to be determined on the basis of gross domestic product per capita. That system disadvantages smaller countries with small populations. To escape the “island paradox,” we need the international community to re-evaluate how development is assessed. There needs to be a concerted effort to integrate the economic vulnerability of countries into such assessments. Without such a re-evaluation, our approach to development will never be holistic.
The fact that we have graduated from least-developed- country status does not mean that we have overcome our challenges. Large-scale infrastructure — ports, airports, hospitals, harbours — is still required across the entire Maldives. Yet the large-scale financing needed for those projects is not readily available because the preferential and concessional arrangements for financing were lost after we graduated from least- developed-country status. Those limitations make it harder to maintain and sustain the development gains that enabled us to graduate in the first place.
The Maldives is one of the countries that is most vulnerable to environmental shocks and one of the most exposed to the impacts of climate change. Climate change is an existential threat to our country. It has the potential to erode decades of development gains. For decades, we have been advocating urgent action on climate change and asking the world to take notice. As a lone voice in a sea of sceptics, we were not necessarily heard. But today, together with the 43 members of the Alliance of Small Island States, we can can have a greater impact. With 13 other SIDS, we, the Maldives, were among the first ratifiers of the Paris Agreement on Climate Change. We know that our emissions are almost negligible. But we want the international community to know that, small though we may be, we are making the choice to take action, and to take action now. We want the international community to continue to invest in action to prevent climate change and in forging meaningful partnerships. Investing today is saving tomorrow.
While we continue to be alarmed by the realities of climate change, another crisis looms. That is the state of our oceans. As a large-ocean State, our major economic activities depend on the health and wealth of the oceans. We are concerned about them. As in many situations, the issue at hand is one that needs a collective response. One such opportunity is the United Nations Conference to Support the Implementation of Sustainable Development Goal 14, on the sustainable use of the oceans, which is to be held in June 2017. It will provide an opportunity for the international community to come together with renewed hope to find solutions that can get the results we desire.
An overarching and cross-cutting theme across all the agendas is investment — investing in our people, investing in our economies and investing in our environment. Above all, investment in our institutions is of the utmost importance. In order to implement ambitious agendas, our institutions and governance structures need to be sufficient and capable of delivering the results we want. The Maldives has been arguing for some time now that, unless small States are able to build strong institutions, they will not be able to build resilience in the spheres of economy and climate change.
We began the process of democratization only a decade ago. Informed by events and based on lessons learned, our institutions are adapting and changing. Institutions need space to form on their own. They need to develop organically and to evolve with the needs and priorities of our society. While a healthy amount of scrutiny is necessary and welcome, institutions cannot build resilience under a constant microscope. However, the Maldives will remain engaged with the international community.
Today we have accepted that economic advancement goes hand in hand with social development and environmental protection. I hope that we have all accepted the fact that development needs to be holistic and that problems and solutions have interlinked consequences. The massive shift seen in provisions of the 2030 Agenda reflects precisely that reality, that all issues are interlinked.
It is in that vein that we have accepted that there can be no sustainable development without peace, and no peace without sustainable development. And nowhere is that more apparent than in Palestine. Cycles of violence and hatred perpetuated by the occupying Power, Israel, have led nowhere. A two-State solution that offers peace, stability and security is the only solution. Guaranteeing Palestinians the right to self- determination and sovereignty over their own land and natural resources is the only way out of the conflict.
A military solution is never the answer. Look at the condition of Syria. Thousands of innocent children, men and women have lost their lives to the conflict. Hundreds more are fleeing for their lives, only to be turned away by the politics of fear. Fences and wires do not stop violence; compassion and tolerance do. The rising tide of hatred, Islamophobia and xenophobia in the name of security will lead only to more violence, as more people feel more marginalized and more people find more reasons for hatred. And radical elements of society find much to feed on in poverty, misery and victimization.
We live in a world marred by extreme acts carried out in the name of religion and extremist beliefs, which instil fear in others. That is our reality. The Maldives condemns terrorism in all its forms and manifestations. We reject radicalism. We especially denounce all acts of violence carried out in the name of Islam, for they are not only un-Islamic but anti-Islamic. We have passed legislation to address foreign terrorist fighters. We have established the National Counter-Terrorism Centre. And next month, we will also host an international seminar on counter-terrorism and counter-radicalization.
The United Nations is still the best-placed Organization to support the implementation of the 2030 Agenda. The knowledge, practices and power of convening that the United Nations draws on are unmatched. Yet there is a recurring concern that we hear — a concern that we ourselves have voiced — namely, the need to increase representation in the main bodies of the United Nations. Small States such as the Maldives are often underrepresented, because our delegations are small and our capabilities are stretched. Every Member of the Organization must have an opportunity to serve and have an equal chance to be part of every body, especially the Security Council, in order to help make decisions that affect us all. We do not believe that might or size should determine destiny. Our ability, our motivation, our will to work and our ideas are more appropriate criteria.
For the first time since it joined the Organization, 51 years ago, the Maldives has boldly put forward its candidature to the Security Council for the 2019-2020 term. That is because we believe that the opportunity should be available to all and because we believe that we can serve. We believe that intent, resolve, fairness and the principle of representation must decide such opportunities.
In an ever-changing world, that which defines success for countries is the ability to adapt according to changing needs. The resilience of countries, continued investment and continuous will to work are critical. As a small island State, we face myriad challenges and vulnerabilities. But today we ask Members to value us because of our abilities, not our vulnerabilities. Evaluate our progress relatively, not against inapt benchmarks. We may be small, but we surely can be significant.
